USCA11 Case: 19-13485       Date Filed: 12/18/2020   Page: 1 of 2



                                                               [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-13485
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 8:19-cv-01101-SCB-CPT


DERRICK MCGOWAN
individually and on behalf of all others similarly situated,

                                                                 Plaintiff-Appellant,

                                       versus

FIRST ACCEPTANCE INSURANCE COMPANY, INC.,
a Texas corporation,
                                                                Defendant-Appellee.
                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                (December 18, 2020)

Before WILSON, GRANT, and TJOFLAT, Circuit Judges.

PER CURIAM:

      First Acceptance Insurance Company concedes that Derrick McGowan’s

position in this appeal is correct in light of Gravitystorm, LLC v. Old Dominion
          USCA11 Case: 19-13485         Date Filed: 12/18/2020    Page: 2 of 2



Ins. Co., 304 So. 3d 8 (Fla. Dist. Ct. App. 2020), and requests that we vacate the

order on appeal and remand for further proceedings.

      We agree that the district court’s order compelling appraisal of McGowan’s

claim is inconsistent with Florida precedent. Under Florida law, courts—not

appraisers—decide questions concerning the interpretation of an insurance policy.

Johnson v. Nationwide Mut. Ins. Co., 828 So. 2d 1021, 1025 (Fla. 2002). Here, the

disputed issue of whether the policy’s term “actual cash value” includes sales tax,

title transfer fees, and registration transfer fees is a question of policy interpretation

for the court. Gravitystorm, 304 So. 3d at 9. The district court therefore erred in

sending this question to appraisal.

      We accordingly vacate the district court’s order and remand for further

proceedings consistent with this opinion.

      VACATED AND REMANDED.




                                            2